Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration under AFCP 2.0 filed on 21 March 2022 was received and entered.  Claims 1, 6, 7, and 9 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Ko et al. in view of Di Iorio et al. on claims 1, 2, and 4-13 is withdrawn, because independent claims 1 and 9 have been amended.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Ko et al. in view of Di Iorio et al. as applied to claim 1 and further in view of Kobayashi et al. on claim 3 is withdrawn, because independent claim 1 has been amended.










Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest an electrochemical reaction unit or production method for such unit where a glass seal member contains a plurality of glass crystals grains each having a ratio of a vertical dimension in a first direction horizontal dimension in a second direction orthogonal to the first direction of 1.5 or more as defined by and in combination within the limitations of independent claims 1 and 9.  Applicant’s arguments with respect to the cited reference of Ko was convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727